RENDERED: JANUARY 20, 2022
                                                            TO BE PUBLISHED


                  Supreme Court of Kentucky
                                    2020-SC-0550-MR


MICHAEL J. LEWIS                                                      APPELLANT


                    ON APPEAL FROM KENTON CIRCUIT COURT
V.                    HONORABLE KATHLEEN LAPE, JUDGE
                               NO. 18-CR-01084


COMMONWEALTH OF KENTUCKY                                               APPELLEE



              OPINION OF THE COURT BY CHIEF JUSTICE MINTON

                                      AFFIRMING

      A circuit court jury convicted Michael J. Lewis of three counts of first-

degree, second-offense, trafficking in a controlled substance and recommended

a sentence of 32 years in prison. The trial court adopted the recommended

sentence and entered judgment accordingly.

      Lewis appeals from the judgment as a matter of right,1 alleging two trial

court errors. First, Lewis argues that the trial court committed reversible error

when, as jury selection began, it inadvertently read the “second offense” portion

of his indictment to the assembled venire. Second, Lewis alleges that the trial

court committed reversible error when it allowed the prosecution to introduce

into evidence photos of Lewis taken at the jail after his arrest. We find that the


      1   Ky. Const. § 110(2)(b).
trial court did not reversibly err in either instance, and thus we affirm the trial

court’s judgment.


                     I. FACTS AND PROCEDURAL HISTORY

      While acting as a police informant, Anthony Sweigart met Michael Lewis

through a mutual friend. Sweigart and his friend visited Lewis at his

residence, and Lewis offered to sell heroin to the two. The police then

organized a controlled buy of heroin from Lewis. Wearing a body camera that

captured each encounter, Sweigart made three separate controlled buys from

Lewis.

      As trial commenced on the charges arising out of these encounters, the

trial court read aloud to the venire the text of Lewis’s indictment. However, the

trial court failed to omit the words second offense and having previously been

convicted of first-degree trafficking in a controlled substance from her reading of

the indictment. Lewis objected immediately, requesting a mistrial, claiming the

jury was impermissibly informed of his status as a prior offender. The trial

court denied the request for a mistrial and instead admonished the jury to

disregard what had been previously read to them and re-read the indictment

omitting any reference to the prior conviction.

      The Commonwealth introduced into evidence a series of photos of Lewis

taken at the jail after his arrest. The Commonwealth introduced the images as

evidence to establish Lewis as the individual selling heroin to Sweigart in the

body-camera footage. Specifically, the photos showed Lewis’s distinctive

tattoos that were visible in the body-camera footage. The jury was not

                                         2
informed that the photographs were taken after Lewis had been placed under

arrest, and the images were doctored to remove indications that the images

were taken while Lewis was in custody. For example, portions of the images

showing Lewis’s jail garb were cropped out.

      Lewis objected to the introduction of these images into evidence, claiming

that the jury would recognize the photos as having been taken while he was in

custody. Lewis argued that the jury would assume that the photos were taken

during his incarceration for a previous offense and thus were prejudicial to his

case. The trial court allowed the photographs to be entered into evidence,

overruling Lewis’s objection.

      Upon conclusion of Lewis’s case-in-chief, the jury found him guilty of

three counts of trafficking in a controlled substance. In the sentencing phase,

the jury was informed of his status as a previous offender. The jury then

recommended a sentence of 32 years in prison, which the trial court adopted.


                                   II. ANALYSIS

   A. The trial court did not err in denying Lewis’s request for a mistrial.

      Lewis contends that the trial court committed reversible error in failing to

grant him a mistrial after the venire was read his entire indictment, including

the mention of his previous offenses. The trial court read:

      Commonwealth of Kentucky versus Michael Jamal Lewis and this case
      number is 18-CR-1084. That on or about August 6, in Kenton County,
      Kentucky, the defendant committed the offense of first-degree trafficking
      in a controlled substance, second offense, a felony, when the defendant
      knowingly and unlawfully possessed a quantity of heroin, a schedule I
      narcotic, with intent to sell or distribute some amount of said heroin;
      and/or did, in fact, manufacture, distribute, dispense, or sell a quantity

                                        3
      of heroin, a schedule I narcotic, in violation of KRS 218A.1412, having
      previously been convicted of first-degree trafficking in a controlled
      substance.

Lewis objected to the inclusion of references to his prior convictions (the bolded

portions above). Following a bench conference and a brief break during which

the parties each researched the issue, Lewis requested a mistrial on the

grounds that the jury had been informed of his previous convictions and would

be prejudiced against him as a result. The trial court denied his request,

instead finding that an admonition to the jury would cure any potential error

that occurred. Lewis now appeals his conviction on, in part, the grounds that

the court committed reversible error in refusing to grant a mistrial.

      Declaring a mistrial is “an extreme remedy and should be resorted to

only when there appears in the record a manifest necessity for such an action

or an urgent or real necessity.”2 We review a trial court’s decision to deny a

mistrial under an abuse-of-discretion standard.3 Therefore, we will disturb the

trial court’s decision only if we find it unreasonable, unfair, arbitrary, or

unsupported by sound legal principles.4

      Before adoption of the Kentucky Rules of Criminal Procedure in 1963,

Section 219 of the Criminal Code of Practice required either the clerk of the

court or the Commonwealth’s Attorney to read the indictment to the jury at




      2   Bray v. Commonwealth, 68 S.W.3d 375, 383 (Ky. 2002).
      3   Slone v. Commonwealth, 382 S.W.3d 851, 858 (Ky. 2012).
     4 Bounds v. Commonwealth, 630 S.W.3d 651, 659 (Ky. 2021) (quoting

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999)).

                                          4
some point before the conclusion of the Commonwealth’s evidence.5 The

failure to comply with this rule was grounds for reversal of the defendant’s

conviction.6 Kentucky has since adopted the Rules of Criminal Procedure, and

RCr7 9.42 replaced Section 219. RCr 9.42 makes reading the indictment to the

jury an optional responsibility of the Commonwealth’s Attorney. However, the

trial court’s practice of reading the defendant’s indictment to the jury is one

that lingers in some circuit courts across the Commonwealth. In this case,

such tradition drove the actions of the trial court in reading Lewis’s indictment

to the jury.

      By including the portions of Lewis’s indictment that mentioned his

previous convictions, the trial court committed error. Under KRE8 404(b),

evidence of other crimes or bad acts committed by the defendant is

inadmissible for the purpose of proving the defendant’s character “in order to

show action in conformity therewith.” KRS 404(b)(1) includes several other

purposes for which character evidence might be admissible, including “proof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence

of mistake or accident . . . .” Because the trial court could not offer the

information contained in the indictment for any of these permissible purposes,

the evidence of Lewis’s previous convictions was admitted in error.




      5   Calhoun v. Commonwealth, 378 S.W.2d 222, 223 (Ky. 1964).
      6   Id. (citing Farris v. Commonwealth, 63 S.W. 615, 617 (Ky. 1901)).
      7   Kentucky Rules of Criminal Procedure.
      8   Kentucky Rules of Evidence.

                                            5
      Breaches of KRE 404(b)’s rule against the admission of prior bad acts as

character evidence are generally subject to admonitory cures.9 Such an

admonition to the jury is deemed to cure an error unless “the argument was so

prejudicial, under the circumstances of the case, that an admonition could not

cure it.”10 As such, upon Lewis’s objection and the trial court’s recognition

that portions of the indictment were read in error, it was within the trial court’s

discretion to determine whether the jury should be admonished or whether the

error was so prejudicial that a mistrial was required.

      Lewis likens his case to Clay v. Commonwealth, in which a trial court

failed to bifurcate a defendant’s trial for trafficking cocaine and the subsequent

offense of being a persistent felony offender.11 We found that, in that case, the

defendant’s case was fatally prejudiced by the mention of his previous offense

during the trial and the testimony of two parole officers at the trial about the

defendant’s previous felony conviction.12 We held that, instead, his trial should

have been bifurcated and the previous convictions should not have been

mentioned until the sentencing portion of the trial.13

      We find Lewis’s case distinguishable from Clay. Lewis’s trial was

bifurcated into a guilt phase and a sentencing phase. Outside of the trial


      Boyd v. Commonwealth, 439 S.W.3d 126, 132 (Ky. 2014); see also Jacobsen v.
      9

Commonwealth, 376 S.W.3d 600, 611 (Ky. 2012).
      10   Price v. Commonwealth, 59 S.W.3d 878, 881 (Ky. 2001).
      11Clay v. Commonwealth, 818 S.W.2d 264, 265 (Ky. 1991), abrogated on other
grounds by Bratcher v. Commonwealth, 424 S.W.3d 411 (Ky. 2014).
      12   Id. at 266.
      13   Id.

                                           6
court’s error in reading Lewis’s indictment in its entirety, no evidence or

testimony was admitted during the guilt phase regarding Lewis’s previous

convictions. Although Clay mentions the erroneous reading of an indictment as

a factor in determining whether a mistrial is required in such a case, this factor

alone is not dispositive. We find that the brief mention of Lewis’s previous

conviction and the admonition that followed did not seriously prejudice Lewis’s

case such that a mistrial was required.

      Lewis similarly tries to analogize his case to Commonwealth v. Ramsey,

in which this Court held that KRS 189A.010(4) is a sentencing statute that

enhances the penalty for repeat DUI offenders rather than a creation of a new

statutory offense (“driving under the influence, fourth offense”).14 As such, we

held that a charge under that statute required a bifurcated trial: a guilt phase

to prove the DUI in the present indictment and a sentencing phase to prove the

previous offenses.15 We determined that the trial court was correct in granting

the defendant’s motion in limine to exclude evidence of the prior convictions

from the guilt phase of the trial, so we remanded the case to the trial court to

proceed with the bifurcated trial.16

      In the present case, however, Lewis does not allege that the trial court

failed to bifurcate the trial, nor did the Commonwealth attempt to introduce

evidence of Lewis’s prior convictions. The error made by the trial court in



      14   Commonwealth v. Ramsey, 920 S.W.2d 526, 528 (Ky. 1996).
      15   Id. at 528–29.
      16   Id.

                                          7
reading Lewis’s full indictment to the jury during the guilt phase did not have

the prejudicial effect we sought to avoid in Ramsey because the jury in the

present case was admonished to disregard the information, and we presume

the admonition to be curative. We do not find that this Court’s decision in

Ramsey compels us to deem the error committed in Lewis’s case to be gravely

prejudicial, requiring a mistrial.

      Overall, Lewis fails to state how his case was prejudiced in such a way

that necessitates a mistrial rather than an admonition. Instead, Lewis makes

hay of the fact that this error occurred at an early stage in the proceedings,

before voir dire had been conducted and the jury sworn in. He argues that it is

the responsibility of the trial court to err on the side of caution and empanel a

new jury when an error occurs so early in the proceedings. We find Lewis’s

focus on judicial economy to be immaterial to our analysis. Instead, we

consider only the extent of potential prejudice to the defendant resulting from

the error.

      Because we find no manifest injustice in the trial court’s decision to deny

Lewis’s request for a mistrial, we find that the trial court did not err in

correcting the error by providing the jury with an admonition to disregard the

reading of the indictment.17 We presume that the jury followed such

admonition, curing any error that occurred.18



      17 Lewis failed to raise an objection to the language of the admonition itself, so
we decline to analyze its efficacy here and instead accept its curative presumption.
      18   Johnson v. Commonwealth, 105 S.W.3d 430, 441 (Ky. 2003).

                                            8
   B. The trial court did not err in allowing post-arrest photos of Lewis to
      be admitted into evidence.

       During pre-trial discovery, the Commonwealth provided Lewis with

several photographs it intended to introduce into evidence. The photographs

were images of Lewis’s tattoos that were taken while Lewis was in police

custody for the charges in the present indictment. The Commonwealth

intended to introduce the images for the purpose of identification—to prove

that Lewis was the individual depicted in the body-camera footage selling

heroin to Sweigart. Lewis objected to the introduction of the photos on the

grounds that they violated his Fourteenth Amendment right to due process and

a fair trial.

       We review evidentiary rulings concerning the admission of evidence

under an abuse-of-discretion standard.19 We will disturb the trial court’s

decision only if we find it to be “arbitrary, unreasonable, unfair, or

unsupported by sound legal principles.”20

       In order to be admissible, evidence must be relevant, meaning that it has

a tendency to either prove or disprove an element of the offense at issue.21 The

determination of relevance is within the discretion of the trial court, and our

laws of evidence “tilt[] heavily toward admission over exclusion, for there is an

inclusionary thrust in the law that is powerful and unmistakable.”22 In this


       19   Rucker v. Commonwealth, 521 S.W.3d 562, 569 (Ky. 2017).
       20   Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).
       21   KRE 402; Tuttle v. Perry, 82 S.W.3d 920, 922 (Ky. 2002).
     22 Tuttle, 82 S.W.3d at 922 (quoting Robert G. Lawson, The Kentucky Evidence

Law Handbook § 2.05, at 53 (3d ed., Michie Co. 1993)).

                                             9
case, because Lewis pleaded not guilty to the charged offenses, the identity of

the person depicted in the body camera footage selling heroin was highly

relevant to the case. In this regard, the trial court did not err in admitting the

photographs into evidence.

      Beyond relevancy, Lewis objects to the admission of the photographs on

Fourteenth Amendment grounds, claiming that admission of the photographs

violates his due process right to a fair trial. Lewis contends that the photos

reveal to the jury that he was in jail because they include slivers of his orange

prisoner’s clothes and display a background of cement block walls. Lewis

likens the admission of the photographs into evidence to cases in which a

defendant is required to attend his own trial in prison clothes or shackles. In

such cases, both this Court and the United States Supreme Court have found

that requiring the defendant to be tried while in prison clothes, over the

defendant’s objection, is in violation of that defendant’s right to a fair trial.23

      In Scrivener v. Commonwealth, this Court found that the trial court

committed reversible error when it denied a defendant’s request for a

continuance so that the defendant could be tried in street clothing rather than

prison clothing. Relying on the United States Supreme Court’s decision in

Estelle v. Williams, we held that requiring a defendant to be tried in prison

clothing creates a “possible impairment of the presumption [of innocence] so

basic to the adversary system” such that it would be “repugnant to the concept



       23 Scrivener v. Commonwealth, 539 S.W.2d 291, 292 (Ky. 1976); Estelle v.

Williams, 425 U.S. 501, 512 (1976).

                                          10
of equal justice embodied in the Fourteenth Amendment.”24 We fail to find

Lewis’s case so analogous to Scrivener to come to the same result.

      Lewis urges us to apply the test set out by the Kentucky Court of Appeals

in Redd v. Commonwealth to determine the admissibility of the photographs.25

In that case, the defendant’s mug shots from previous incidents were admitted

into evidence and identified to the jury as such. The court held that, in order

for the introduction of the mug shots to be proper, “(1) the prosecution must

have a demonstrable need to introduce the photographs; (2) the photos

themselves, if shown to the jury, must not imply that the defendant had a

criminal record; and (3) the manner of their introduction at trial must be such

that it does not draw particular attention to the source or implications of the

photographs.”26 In applying this test, the court found that the admission of the

defendant’s mug shots constituted reversible error because the photographs

and their introduction implied that the defendant had a criminal record and

drew particular attention to that record.27

      The test applied by the court in Redd was adopted from United States v.

Harrington, a Second Circuit Court of Appeals case in which the court

examined the permissibility of introducing a mugshot into evidence.28 In this

case, however, the images at issue are not mug shots, nor are they readily


      24   Scrivener, 539 S.W.2d at 292 (quoting Estelle, 425 U.S. at 504).
      25   591 S.W.2d 704, 708 (Ky. App. 1979).
      26   Id.
      27   Id.
      28   490 F.2d 487, 494 (2nd Cir. 1973).

                                            11
recognizable as having been taken while the defendant was in police custody.

To put it simply, the images bear no “badges of custody.”29 Instead, we find the

images to be ordinary depictions of the defendant’s physical attributes. As

such, we consider their admissibility not under the Redd test but simply under

the KRE 403 balancing test.30

      KRE 403 provides an exception to the admission of relevant evidence:

“[E]vidence may be excluded if its probative value is substantially outweighed

by the danger of undue prejudice, confusion of the issues, or misleading the

jury, or by considerations of undue delay, or needless presentation of

cumulative evidence.” In applying this rule, we must consider whether the

probative value of the photos of Lewis’s tattoos substantially outweighs the

danger of undue prejudice caused by the images.

      We first consider the prosecution’s purpose in introducing the

photographs into evidence. Because Lewis contests the trafficking charge

against him, photographic evidence proving the identity of the person depicted

in the body-camera footage is highly probative. The Commonwealth did not

request Lewis to exhibit his tattoos at trial, so this evidence is best introduced

to the jury through photographic evidence. We find that the photographic




      29   Deal v. Commonwealth, 607 S.W.3d 652, 666 (Ky. 2020).
       30 If the photos in this case included “badges of custody,” the appropriate test

for determining their admissibility would be the test outlined by this Court in Deal v.
Commonwealth, 607 S.W.3d 652, 663 (Ky. 2020). Although the test in Deal is similar
to that in Redd, it also incorporates several United States Supreme Court decisions
and opinions of this Court published after Redd. However, because no “badges of
custody” existed in the photos in this case, we need not reach that analysis here.

                                          12
evidence establishing the identity of the individual depicted in the body-camera

footage is highly probative.

      Next, we consider whether the photographs of Lewis admitted into

evidence imply that he has a criminal record such that his case is prejudiced.

The images in question were modified to hide Lewis’s prisoner’s clothing as well

his location. Although the images still contain slivers of orange prisoner’s

clothing and a background of cement block walls, we do not find these images

to communicate that Lewis was in police custody when they were taken. Thus,

we do not find the images to prejudice Lewis’s case. Additionally, we recognize

that jurors are aware that the defendant on trial was, at some point, arrested

and placed in police custody prior to trial. So even if the jurors inferred that

these images were generated while Lewis was in custody, we do not find that

this created a necessary implication that Lewis had been charged or convicted

of crimes prior to those at issue in this case. We find that the probative value

of the photographs admitted substantially outweighs any possibility of

prejudice to Lewis and, as such, the trial court did not err by admitting the

photos into evidence.


                                 III. CONCLUSION

      For the reasons stated, we affirm the judgment.

      All sitting. All concur.




                                        13
COUNSEL FOR APPELLANT:

Karen Shuff Maurer
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel Cameron
Attorney General of Kentucky

Bryan D. Morrow
Assistant Attorney General
Office of the Solicitor General




                                  14